Citation Nr: 0817272	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
degenerative disc disease/lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied an application to reopen a claim for service 
connection for a lumbosacral strain.  The Board notes that 
the RO reopened and denied the veteran's claim for service 
connection in a July 2005 statement of the case (SOC). 

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  By an RO decision dated in December 2001, the veteran's 
application to reopen his claim for service connection for a 
lumbosacral strain was denied on the basis that the evidence 
failed to show that a chronic condition was incurred in or 
aggravated while in service or manifested to a compensable 
degree within the one year presumptive period following 
discharge from military service. 

2.  Evidence received since the December 2001 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim

3.  The competent medical evidence of record does not 
establish that the veteran's degenerative disc disease of the 
lumbar spine and lumbar spinal stenosis is etiologically 
related to a disease, injury, or event in service.





CONCLUSIONS OF LAW

1.  The December 2001 RO decision denying the veteran's 
application to reopen his claim for service connection for a 
lumbosacral strain is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a lumbosacral 
strain has been submitted  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's degenerative disc disease of the lumbar 
spine and lumbar spinal stenosis was not incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for 
degenerative disc disease/lumbosacral strain, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

Letters dated in January 2004 and May 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  These letters provided the veteran with 
notice of the elements for service connection.  In addition, 
the January 2004 and May 2005 letters informed the veteran 
that new and material evidence was needed to substantiate the 
claim and described what would constitute such new and 
material evidence.  The May 2005 letter specifically directed 
the veteran to submit any new and material evidence showing 
the veteran's lumbosacral strain occurred in or was caused by 
service or showing that a chronic back disability resulted 
from military service.  This letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.  See Kent, 
supra.  Finally, the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  Thereafter, the veteran was afforded a subsequent 
adjudication in the July 2005 SOC and a July 2006 
Supplemental Statement of the Case (SSOC).  
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot, and no further notice 
is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  The 
Board notes that the veteran alleged at the March 2008 
hearing that certain service medical records were missing 
from his claims file and requested that a search be conducted 
to obtain ship records.  

However, the Board notes that the original June 1971 search 
for the veteran's service records specifically requested 
that, in addition to the veteran's entrance and separation 
examination reports, all medical and clinical records be 
furnished.  Furthermore, the records located contain 
documentation of the January 1969 incident in which the 
veteran claimed to have hurt his back, as well as notation of 
treatment the veteran received on both the USS Sacramento and 
the USS Camden, the ships upon which the veteran alleged to 
have received treatment.  The claims folder contains no 
indication that the veteran's service medical records are 
incomplete in any way other than his own assertion.  In fact, 
the presence of clinical records documenting treatment aboard 
both the USS Sacramento and the USS Camden strongly suggest 
that all available clinical records of treatment aboard those 
ships was furnished in response to the RO's initial request.  

Furthermore, as will be discussed in greater detail below, 
the Board accepts the veteran's lay statements of back 
complaints in service as credible, particularly as such 
complaints are verified by service medical records associated 
with the record.  In addition, the VA physician whose opinion 
the Board believes to be dispositive as to the outcome of 
this appeal also appeared to accept the veteran's history of 
complaints as credible, and the physician specifically 
acknowledged that complaints were noted in his service 
medical records.  Under the circumstances, the Board finds 
that all available medical records have been associated with 
the claims file, and that the overall record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a medical examination in April 2005.  This 
examination and opinion are thorough and complete.  The 
examiner noted that the veteran's medical records had been 
reviewed.  Therefore, the Board finds this examination report 
and the opinion of the examiner sufficient upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
degenerative disc disease/lumbosacral strain.  After a review 
of the evidence of record, the Board finds that new and 
material evidence has been submitted.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has previously sought service connection for a 
lumbosacral strain.  The veteran's claim for service 
connection for a low back injury was originally denied in a 
June 1971 rating decision, based on the fact that no residual 
disability was found on the veteran's last in-service 
examination.  In April 2001, the veteran submitted an 
application to reopen his previously denied claim.  His 
application to reopen was denied by a December 2001 rating 
decision, based on the fact that no new and material evidence 
had been found showing that a chronic condition was incurred 
in or aggravated while in service or manifested to a 
compensable degree within the one year presumptive period 
following discharge from military service.  At the time of 
this denial, service medical records, private medical records 
showing current treatment for degenerative disc disease of 
the lumbar spine, and private medical records showing 
treatment for an August 1979 motor vehicle accident were 
considered. 

The new evidence the veteran has submitted since this 
December 2001 RO denial consists of a November 2003 statement 
from the veteran's private physician, an April 2005 VA 
examination, a private treatment record from June 2006, and 
the veteran's statements and hearing testimony.

In regards specifically to the November 2003 physician's 
statement, the Board notes that the private physician noted 
that the veteran had a previous back injury during service, 
which is now causing him pain.  See Orthopaedics East, Inc. 
treatment note, November 2003.  As this statement relates 
directly to the issue of whether or not the veteran has a 
chronic condition that was incurred in or aggravated while in 
service, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  The 
claim is reopened.  

Now, the Board will proceed to review the decision on the 
merits.  As noted above, the veteran received appropriate 
VCAA notice as to the underlying claim for service 
connection; thus, the Board finds that there is no prejudice 
in proceeding to consider his claim on the merits.

The veteran contends that he has a low back disability as the 
result of his active duty service.  See hearing transcript, 
March 2008.  Specifically, the veteran has alleged that an 
anchor was dropped off the ship, causing a rope to unravel 
quickly and snap against his right leg.  Id.  The veteran 
contends that he then fell, bruising and injuring his back.  
See veteran's statement, January 2004.  
	
The Board notes that the incident involving being struck by a 
rope was documented in the veteran's service medical records.  
A treatment note from January 19, 1969 indicated that the 
veteran went to sick bay after a line or a rope snapped, 
hitting him on the right outer leg and thigh.  Service 
medical records from January 20, 1969 and January 22, 1969 
reflect that the veteran experienced pain and swelling in his 
right leg, knee, and thigh.  No complaints of back pain or 
injury were noted at this time.  However, the veteran is 
competent to describe experience pain in his back at that 
time, and the veteran's service medical records reflect that 
the veteran sought treatment for back pain twice in December 
1970.  No spine disabilities or injuries were noted on the 
veteran's December 1970 separation examination.    

It is clear from the evidence of record that the veteran has 
been currently diagnosed with lumbar degenerative disc 
disease and lumbar spine stenosis.  See Center for Scoliosis 
& Spinal Surgery, PLLC treatment record, June 2006.  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  

Furthermore, as mentioned above, in November 2003, the 
veteran's private physician submitted a statement noted that 
the veteran had a previous back injury during service, which 
is now causing him pain.  See Orthopaedics East, Inc. 
treatment note, November 2003.

However, in April 2005, the veteran underwent a VA 
examination.  At this examination, the examiner noted the 
veteran's report of being knocked down by a rope during 
service.  The examiner reviewed the veteran's service medical 
records and noted that the veteran sought treatment for back 
pain twice in December 1970.  Although the examiner indicated 
that he could not find the record of the veteran having been 
knocked down by a rope, the examiner specifically indicated 
that he had no reason to doubt that the incident occurred as 
described.  The examiner also noted, however, that the 
veteran sought treatment for back pain following an August 
1979 accident in which he was hit by a truck while getting 
out of his own motor vehicle.  Upon examination, the examiner 
found that the veteran had moderate osteoarthritic change of 
the lumbosacral spine at levels T12-L4.  Finally, the 
examiner concluded that it is less likely than not that the 
veteran's current problem is the result of an injury while in 
service.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In the April 2004 VA examination report, the examiner 
specifically indicated that he reviewed the veteran's medical 
records and gave a detailed rationale for his opinion.  

There is no indication that the November 2003 private opinion 
is based on a review of the veteran's medical records.  In 
fact, the private physician offered no rationale for his 
statement linking the veteran's current back pain to service.  
The physician's notation appears to be a mere recitation of a 
veteran's self-reported lay history, and such a recitation 
does not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

Therefore, in light of the fact that the November 2003 
private record does not appear to constitute an actual 
medical opinion, but rather merely a transcription of the 
veteran's own report, the Board finds the April 2005 VA 
opinion to be the most probative evidence as to the etiology 
of his current disability.  As noted, that examiner concluded 
that the veteran's current degenerative disc disease of the 
lumbar spine was not incurred in or aggravated by his active 
duty.  Thus, the Board finds that veteran's claim fails as 
his current disability is not shown to be related to service.  
See Hickson, supra.

The Board acknowledges the veteran's contentions that he 
injured his back as a result of being hit by a fast-moving 
rope while serving on a ship.  See hearing testimony, March 
2008.  The veteran can attest to factual matters of which he 
had first-hand knowledge, including experiencing pain and 
other symptoms in his back after this incident.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Therefore, the Board finds his statements regarding the 
incident and his subsequent back complaints to be credible.  

However, it should also be noted that the only evidence of 
the veteran seeking medical treatment for back pain or a back 
disability from December 1970 to September 2001 is the 
private treatment the veteran sought in September 1979 after 
being hit by a truck.  See generally Eastern Orthopaedic 
Group, Inc. treatment record, September 1979.  Even accepting 
the veteran's reports of continuous back problems following 
the in-service incident as sincere, a prolonged period 
without medical complaint can also be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Ultimately, the Board finds the April 2005 VA opinion to be 
more persuasive as to the etiology of his current disability 
than the veteran's lay statements regarding his history of 
symptoms.  As noted, the VA examiner accepted the veteran's 
description of his in-service injury, and acknowledged that 
he received treatment for back complaints several times in 
service.  However, the VA examiner also noted that there was 
records did not show evidence of a significant injury, and 
that he had a subsequent accident in August 1979 in which he 
was hit by a truck while getting out of his own motor 
vehicle.  For these reasons, the examiner concluded that it 
was less likely that his current problems were related to the 
in-service accident.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for degenerative disc 
disease/lumbosacral strain, must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for degenerative disc 
disease/lumbosacral strain, the veteran's claim is reopened.

Entitlement to service connection for degenerative disc 
disease/lumbosacral strain is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


